—Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered July 23,1992, which, insofar as appealed from, denied defendant Dravo Constructors, Inc.’s motion for partial summary judgment limiting its potential liability under the first cause of action to $5,836.10, unanimously affirmed, with costs and disbursements.
The parties’ intention with respect to the scope of the release is not clear in various respects, including whether it was meant to bar future claims (see, Perritano v Town of Mamaroneck, 126 AD2d 623, 624), and thus partial summary judgment based upon the release was properly denied.
There is also present an issue of fact as to whether plaintiff and Dravo subsequently entered into an oral contract for plaintiff to complete the plumbing work after it walked off the job. According to plaintiff, Dravo was to pay it directly for such work and also pay its suppliers. In support of this claim, plaintiff has submitted checks paid directly to it by Dravo, work orders issued to it by Dravo as well as evidence of Dravo’s payments to the plumbing suppliers. Plaintiff claims that Dravo failed to pay the sums due it and eventually forced it off the job, thus preventing it from completing the job and earning a profit based on the total job requirements. Concur— Sullivan, J. P., Rosenberger, Wallach and Asch, JJ.